PER CURIAM.
Anna, Buono appeals an order of the judge of compensation claims (JCC) denying her- request for permanent, total disability (PTD) benefits and for correction of her average weekly wage (AWW). Because we find competent, substantial evidence supports the denial of PTD benefits, we affirm as to this portion of the order, but we reverse and remand for recalculation of the AWW as applied to benefits already received, because the JCC failed to take her raise in pay into account.
A claimant’s AWW is required to be computed on a prospective basis from the date of the injury, which means the calculation must be based upon the claimant’s rate of pay on the date of injury. See Mauranssi v. Centerline Util. Contract Co., 685 So.2d 66 (Fla. 1st DCA 1996). The JCC calculated Buono’s AWW for the nine weeks she worked based upon the amount of wages she actually received, including her first two weeks of pay at a lower rate. Under Mauranssi, her first two weeks of work must be recalculated to take her raise into account. Buono fails to show the JCC abused his discretion by using nine rather than eight weeks to calculate the AWW.
*1244AFFIRMED IN PART, REVERSED IN PART, and REMANDED for further proceedings.
ERVIN, KAHN and POLSTON, JJ., CONCUR.